UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 04-7935



In Re:   WENDELL EDWARD BETANCOURT,



                                                           Petitioner.




             On Petition for Writ of Mandamus. (CR-01-25)


Submitted:    March 25, 2005                 Decided:   April 12, 2005


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Wendell Edward Betancourt, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Wendell Edward Betancourt petitions for writ of mandamus,

alleging the district court has unduly delayed acting on his motion

for recusal.     He seeks an order from this court directing the

district court to act.      The district court denied Betancourt’s

motion for recusal on December 13, 2004.    Accordingly, because the

district court has acted on Betancourt’s motion, we deny his

mandamus petition as moot.      We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                     PETITION DENIED




                                - 2 -